Citation Nr: 0501130	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-00 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Appeals Office in 
Fort Harrison, Montana


THE ISSUE

Whether the veteran timely submitted information to complete 
his claim for entitlement to payment or reimbursement of 
unauthorized private medical expenses incurred on November 
20, 2002, under 38 U.S.C.A. § 1725.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1961 to March 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2003 
determination of the Department of Veterans Affairs (VA) 
Medical Center (MC) in Muskogee, Oklahoma, the agency of 
original jurisdiction (AOJ).  In March 2004, the veteran 
testified at a hearing before a Hearing Officer at the 
Muskogee VAMC.  He was scheduled to testify before a Veterans 
Law Judge in November 2004, but failed to report.  

The certified issue on appeal is entitlement to "payment of 
medical claims for ER visit at Claremore Regional Hospital, 
OK., on November 20, 2002."  The AOJ denied the claim on the 
narrow question of whether the veteran timely submitted a 
complete application for the benefit sought.  The issue has 
been characterized accordingly.  


FINDINGS OF FACT

1.  On November 26, 2002 VA received a claim for payment for 
emergency treatment provided the veteran on November 20, 
2002; in December 2002, VA requested from the veteran 
additional records and a statement certifying his claim met 
conditions for payment; he was advised that if these were not 
received within 30 days, the claim would be considered 
abandoned.   

2.  Additional forms and medical records were received in 
December 2002 and in January 2003; they did not include the 
certification the veteran had been advised was necessary, and 
he was again advised (by letter in April 2003) that he had 30 
days to submit the certification or the claim would be 
considered abandoned.   

3.  The veteran did not respond to the April 2003 notice 
within 30 days, nor did he request additional time to 
respond.   


CONCLUSION OF LAW

The veteran did not timely submit information (a certifying 
statement) required to complete a claim for payment for 
emergency treatment he received on November 20, 2002, and the 
claim must be considered abandoned.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1004 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  38 U.S.C.A. § 1725 and the 
implementing regulation, 38 C.F.R. § 17.1004 (which govern 
entitlement to the benefit sought) have their own notice 
provisions, and the provisions of the VCAA do not apply in 
the instant claim.  The veteran received adequate notice of 
the requirements for filing a claim under 38 U.S.C.A. § 1725, 
and was twice given the opportunity to supplement the 
record/complete the claim before it was denied.  

II.  Factual Background

On November 20, 2002 the veteran received private medical 
treatment at the Claremont Regional Hospital.

On November 26, 2002, VA received a form HCFA -1500 (claim 
for payment) from Tulsa Radiology for treatment the veteran 
received on November 20, 2002.
 
In December 2002, VA sent the veteran a letter asking him to 
submit additional medical records and forms as well as a 
statement certifying that his claim met all the conditions 
for payment by VA for emergency medical services and that he 
was aware of the penalty for defrauding the government.
Copies of additional medical records and forms were received 
at VA in December 2002 and January 2003.

In April 2003, VA sent the veteran a second letter asking 
that he submit additional medical records and the 
certification statement.  He was informed that if he did not 
respond within 30 days the claim would be considered 
abandoned.  He did not respond within 30 days.  VA then (in 
August 2003) sent him another letter seeking the requested 
certification, and again advising him that the claim would be 
considered abandoned if he did not respond within 30 days.  

On September 3, 2003, VA received a certification statement 
signed by the veteran.  

Shortly thereafter, additional medical records pertinent to 
the November 20, 2002 treatment were associated with the 
file.  The copies in the appeal file do not have date stamps.

A certification statement signed by (for) the veteran's 
health care provider was date-stamped as received October 27, 
2003.

In November 2003, VA informed the veteran that his claim was 
not approved because information for completion of the claim 
was not returned within 30 days of the date requested.

The veteran submitted his notice of disagreement and copies 
of medical records in January 2004.  

At a March 2004 RO hearing, the veteran indicated that he was 
under the impression that his health care providers would 
submit all necessary forms to VA.  He also noted that he 
actively obtained and submitted records and the certification 
statement after VA notified him that those documents remained 
outstanding.
 



III.  Criteria & Analysis

38 U.S.C.A. § 1725 authorizes reimbursement for emergency 
treatment a veteran receives in a non-Department facility.  
The implementing regulation, 38 C.F.R. § 17.1004, provides:

(b) To obtain payment or reimbursement 
for emergency treatment under 38 U.S.C. 
1725, a claimant must submit to the VA 
medical facility of jurisdiction a 
completed standard billing form (such as 
a UB92 or a HCFA 1500).  Where the form 
used does not contain a false claims 
notice, the completed form must also be 
accompanied by a signed, written 
statement declaring that "I hereby 
certify that this claim meets all of the 
conditions for payment by VA for 
emergency medical services under 38 CFR 
17.1002 (except for paragraph (e)) and 
17.1003.  I am aware that 38 U.S.C. 
6102(b) provides that one who obtains 
payment without being entitled to it and 
with intent to defraud the United States 
shall be fined in accordance with title 
18, United States Code, or imprisoned not 
more than one year, or both."

(d) To receive payment or reimbursement 
for emergency services, a claimant must 
file a claim within 90 days after the 
latest of the following: (1) July 19, 
2001. (2) The date that the veteran was 
discharged from the facility that 
furnished the emergency treatment; (3) 
The date of death, but only if the death 
occurred during transportation to a 
facility for emergency treatment or if 
the death occurred during the stay in the 
facility that included the provision of 
the emergency treatment; or (4) The date 
the veteran finally exhausted, without 
success, action to obtain payment or 
reimbursement for the treatment from a 
third party. 
(e) If after reviewing a claim the 
decisionmaker determines that additional 
information is needed to make a 
determination regarding the claim, such 
official will contact the claimant in 
writing and request  additional 
information.  The additional information 
must be submitted to the decisionmaker 
within 30 days of receipt of the request 
or the claim will be treated as 
abandoned, except that if the claimant 
within the 30- day period requests in 
writing additional time, the time period 
for submission of the information may be 
extended as reasonably necessary for the 
requested information to be obtained.

Here, a claim for payment for medical treatment the veteran 
received on November 20, 2002 was timely initiated (received 
well within 90 days after the treatment).  The veteran was 
provided forms and advised what else (including a 
certification by him that the claim met conditions for 
payment) was required to complete the claim.  He was also 
advised that failure to submit such within 30 days would 
result in the claim being considered abandoned.  While he did 
submit additional forms and medical records, he did not 
submit the certification requested.  In April 2003, he was 
again advised that the certification was necessary, and that 
the claim for payment or reimbursement would be considered 
abandoned unless he responded within 30 days.  He did not 
respond within 30 days, but submitted the requested 
certification in September 2003 (and only after still another 
notice by VA).  

38 C.F.R. § 17.1004(e) is quite clear regarding the 
consequences of a failure to provide within 30 days 
additional information the AOJ determines is necessary to 
complete an application for benefits under 38 U.S.C.A. 
§ 1725.  After the veteran only partially complied with an 
initial (December 2002) request for additional information 
and certification to complete the claim, he was again (in 
April 2003) given notice that the certification was 
necessary, and of the consequences of a failure to respond 
within 30 days.  As he did not respond within 30 days (or 
request in writing for an extension of time to respond), the 
application for payment or reimbursement for treatment 
provided on November 20, 2002 was not timely completed.   The 
law is dispositive in this matter; and the claim for payment 
or reimbursement for medical treatment provided the veteran 
on November 2003 must be considered abandoned.   


ORDER

The appeal to establish that the a claim for payment or 
reimbursement for medical treatment the veteran received on 
November 20, 2002 was timely completed is denied.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


